Title: From George Washington to Samuel Holden Parsons, 2 September 1780
From: Washington, George
To: Parsons, Samuel Holden


                        Dr Sir,
                            Head Quarters Bergen County Sepr 2d 1780
                        
                        Having received intelligence that the enemy were about some capital movement; I have directed Col. Wells to join Col. Sheldon in the vicinity of North Castle to act as circumstances may require—I wish you to repair to that place and take the command of the troops and if they should not be arrived to hasten their march. In case of a movement of the enemy up the North River, you will march to reinforce the garrison of West Point. otherwise you will wait General Arnold’s orders or mine. I am with great estem Dr Sir Your most Obedt servant
                        
                            
                        
                    P.S. Should the Enemy cross into Jersey you are to menace their lines at Kings Bridge